                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


TOBY JACQUETT WOODS,

            Petitioner,                    Case No. 2:20-cv-12588
                                           Hon. George Caram Steeh
      v.

SCOTT YOKUM,

         Respondent.
____________________________/

OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
 CORPUS, (2) DENYING A CERTIFICATE OF APPEALABILITY, AND
   (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Toby Jacquett Woods, (“Petitioner”), a Michigan prisoner, filed this

action under 28 U.S.C. § 2254. Petitioner is serving a prison sentence as a

fourth-time habitual felony offender of 30 months to 40 years for his

Oakland Circuit Court guilty plea conviction of delivery of less than 50

grams of cocaine. MICH. COMP. LAWS § 333.7401(2)(a)(iv). The petition

raises three claims: (1) the sentencing guidelines were scored incorrectly,

(2) Petitioner’s sentence was based on inaccurate information, and (3)

Petitioner’s incarceration violates the Eighth Amendment due to the

increased risk of contracting COVID-19 in prison. The Court will deny the

petition because Petitioner’s claims are without merit. The Court will also

                                     -1-
deny Petitioner a certificate of appealability and deny permission to appeal

in forma pauperis.

                               I. Background

      The charges against Petitioner stemmed from a February 16, 2018,

traffic stop occurring in Pleasant Ridge, Michigan. Petitioner was driving the

vehicle and another man, Makowski, was seated in the front passenger

seat. Officers determined that Petitioner was on probation and was driving

on a suspended license. Upon exiting the vehicle, an officer found a knife

on Petitioner’s person. A search of the vehicle revealed twelve zip-lock

bags, each containing a small amount of what was later determined to be

crack cocaine. One bag was found near Makowski’s foot, five bags were

located between the center console and the passenger seat, and six bags

were found between the center console and the driver’s seat,

      Petitioner was arrested and questioned at the police station.

Petitioner told police that Makowski had called him the previous day to set

up a purchase of crack cocaine. Petitioner told police that he was only

acting as the middleman for a deal between Makowski and someone else.

He said he called the seller and drove Makowski to a location to purchase

the cocaine.



                                     -2-
      Petitioner was originally charged with possession of a dangerous

weapon, delivery of less than 50 grams of cocaine, and habitual offender –

fourth offense. The prosecutor moved to dismiss the weapon charge at the

preliminary examination. (Prelim. Ex., ECF No. 8-2, at 3.)

      Petitioner subsequently pled guilty to the delivery of cocaine and

habitual offender charges, with an agreement that his minimum sentence

would be within the bottom third of the sentencing guidelines range. (Plea

Tr., ECF No. 8-4, at 5.) Shortly before Petitioner’s plea he had been

sentenced in the Macomb Circuit Court for another narcotics offense and

was sentenced to 10 months to 40 years. (Id., at 4-5.)

      Petitioner was subsequently sentenced as indicated above in

accordance with the plea agreement to 30 months to 40 years. (Sent. Tr.,

ECF No. 8-5, at 11.)

      Petitioner later filed a motion for resentencing, asserting that the

sentencing guidelines were erroneously scored to reflect that he was

carrying a knife when he was arrested when that charge had been

dismissed. (Mot. Resent., ECF No. 8-8, at 2-3.) Petitioner also asserted

that the possession of the knife related to his legitimate work as a carpet

installer. (id.) Petitioner asserted that had the guidelines been scored

correctly, the new minimum sentence range would have been 10 to 46

                                      -3-
months, meaning that the plea deal would have called for a maximum

possible minimum term of 18 2/3 months. (id., at 5.) The trial court denied

the motion, stating:

      [T]he defendant has failed to show that the People [did not meet]
      their burden by a preponderance of evidence that the scoring of
      OV2 was correct. The Defendant has conceded hat he had a
      knife in his possession. The scoring variable does not require
      that the defendant possess the knife for any particular purpose,
      or that the knife be of a particular type to be sufficient for scoring
      OV2.

(Order, ECF No. 8-13, at 1.)

      Petitioner then pursued a direct appeal. His appellate counsel filed an

application for leave to appeal in the Michigan Court of Appeals that raised

two claims:

      I. Mr. Woods is entitled to resentencing where he was sentenced
      on misscored guidelines, on inaccurate information, and his trial
      attorney was ineffective.

      II. Mr. Woods is entitled to resentencing due to factors created
      by the COVID-19 pandemic.

      The Michigan Court of Appeals denied leave to appeal “for lack of

merit in the grounds presented.” People v. King, 2016 WL 555860 (Mich.

Ct. App. Feb. 11, 2016). Petitioner then filed an application for leave to

appeal in the Michigan Supreme Court, but it was denied by standard form

order. People v. Woods, 944 N.W.2d 924 (Mich. 2020) (Table).


                                       -4-
                            II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of

constitutional claims raised by a state prisoner in a habeas action if the

claims were adjudicated on the merits by the state courts. Relief is barred

under this section unless the state court adjudication was “contrary to” or

resulted in an “unreasonable application of” clearly established Supreme

Court law.

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme

Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and nevertheless

arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540

U.S. 12, 15-16 (2003), quoting Williams v. Taylor, 529 U.S. 362, 405-06

(2000).

      “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court but unreasonably

applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith,

539 U.S. 510, 520 (2003) quoting Williams, 529 U.S. at 413.



                                        -5-
                                   III. Discussion

A. Sentencing Claims

      Petitioner first claims that the sentencing guidelines were scored

incorrectly and that he was sentenced based on a false information when

the offense variables were scored to reflect Petitioner’s possession of a

knife at the time of his arrest.

      The trial court held the guidelines were correctly scored when it

denied Petitioner’s motion for resentencing. Offense Variable 2 of the

Michigan Sentencing Guidelines addresses the lethal potential of a weapon

possessed or used during the commission of the offense. MICH. COMP.

LAWS § 777.32(1); People v Young, 276 Mich. App. 446, 451 (2007). The

trial court assessed 5 points under § 777.32(1)(d), which applies when

“[t]he offender possessed or used a pistol, rifle, shotgun, or knife or other

cutting or stabbing weapon.” The trial court rejected Petitioner’s argument

that no points should be scored under this offense variable if the defendant

possessed the knife for a legitimate purpose, finding that mere possession

of knife during an offense justified the scoring.

      This Court cannot second-guess that construction of state law. “A

state court’s alleged misinterpretation of state sentencing guidelines and

crediting statutes is a matter of state concern only.” Howard v. White, 76 F.

                                        -6-
App’x 52, 53 (6th Cir. 2003). “[F]ederal habeas corpus relief does not lie for

errors of state law.” Id. (quoting Estelle v. McGuire, 502 U.S. 62, 67

(1991)). Petitioner’s claim that the trial court erred when it scored OV 2 for

possessing a knife regardless of his purpose is therefore not cognizable on

federal habeas review.

      Petitioner relatedly argues that the scoring of the guidelines was

based on inaccurate information. A sentence based on “extensively and

materially false” information which the defendant had no opportunity to

correct may state a federal due process violation. Townsend v. Burke, 334

U.S. 736, 741 (1948). Here, Petitioner admitted that he possessed the

knife, which was the basis for the scoring of the guidelines. Thus, the

sentence was not based on inaccurate information. Rather, Petitioner

contested whether that admitted fact justified the scoring of points under

the offense variable, a non-cognizable question of state law. Petitioner

therefore has not demonstrated his sentence was based on extensively

and materially false information.

      Petitioner’s first and second habeas claims are therefore without merit.




                                      -7-
B. COVID-19

      Petitioner’s final claim asserts that his imprisonment violates the

Eighth Amendment because of the increased risk to his health posed by

the spread of COVID-19 at his correctional facility.

      Where a prisoner’s habeas petition seeks release from prison by

claiming that no set of conditions of confinement would be constitutionally

sufficient, the claim is properly construed as challenging the fact or extent

of confinement, which is a cognizable habeas claim under 28 U.S.C. §

2241. See Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020) (citing

Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011). On the other hand,

conditions of confinement claims which seek relief in the form of

improvement of prison conditions or a transfer to another facility are not

cognizable under § 2241. Id. (citing Luedtke v. Berkebile, 704 F.3d 465,

466 (6th Cir. 2013)).

      Petitioner's claims are non-cognizable in this habeas action.

Petitioner does not allege that no set of conditions of confinement would

remedy the risk caused by Covid-19. Petitioner alleges that the prison is

overcrowded and that prison officials have not controlled prisoner’s

exposure to MDOC staff and other prisoners, and he indicates that they

cannot adequately enforce social distancing practices. At the same time,

                                     -8-
Petitioner's allegations suggest that the risk of contracting Covid-19 could

be ameliorated if prison officials took reasonable steps to reduce the risk of

infection. Petitioner thus does not allege that no conditions of confinement

would be sufficient to prevent irreparable constitutional remedy. Petitioner's

claim is therefore non-cognizable in a habeas petition. Wilson v. Williams,

961 F.3d at 838.

      Claims which challenge the conditions of confinement, as Petitioner’s,

should normally be brought as a civil rights complaint pursuant to 42 U.S.C.

§ 1983. See Lutz v. Hemingway, 476 F. Supp. 2d 715, 718 (E.D. Mich.

2007). The proper course for a district court after it determines that the

substance of a state prisoner’s pro se habeas petition is a subject more

appropriately reached under 42 U.S.C. § 1983 is to dismiss the petition

without prejudice to allow petitioner to raise his potential civil rights claims

properly as a § 1983 action. See Martin v. Overton, 391 F. 3d 710, 714 (6th

Cir. 2004) (holding that the district court should have dismissed the habeas

petitioner's § 2241 petition without prejudice to allow petitioner to raise his

potential civil rights claims properly as a § 1983 action rather than to re-

characterize it as a § 2254 petition without notice to petitioner).




                                       -9-
                       IV. Certificate of Appealability

      Before Petitioner may appeal this decision, the Court must determine

whether to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2),

Petitioner must show “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citation and internal quotation marks omitted). The Court finds that

reasonable jurists would not debate the resolution of any of Petitioner’s

claims. The Court will therefore deny a certificate of appealability.

      Finally, Petitioner is not entitled to permission to appeal in forma

pauperis because any appeal of this decision would be frivolous. 28 U.S.C.

§ 1915(a)(3).

                               V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for

a writ of habeas corpus with respect to Petitioner’s first and second claims,

2) DENIES WITHOUT PREJUDICE Petitioner’s conditions of confinement

                                     - 10 -
claims, 3) DENIES a certificate of appealability, and 4) DENIES permission

to appeal in forma pauperis.

     SO ORDERED.

Dated: June 3, 2021

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               June 3, 2021, by electronic and/or ordinary mail and also on
                Toby Jacquett Woods #312839, Charles Egeler Reception
                    And Guidance Center Annex, 3855 Cooper Street,
                                    Jackson, MI 49201.

                                    s/Leanne Hosking
                                       Deputy Clerk




                                         - 11 -
